As filed with the Securities and Exchange Commission on May 21, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2007 Date of reporting period:March 31, 2007 Item 1. Schedules of Investments. High Pointe Select Value Fund Schedule of Investments March 31, 2007 (Unaudited) Shares COMMON STOCKS - 99.74% Value Beverages - 3.73% 18,850 Molson Coors Brewing Co., Class B $ 1,783,587 Communications Equipment - 4.01% 162,150 Alcatel-Lucent - ADR 1,916,613 Computers & Peripherals - 8.34% 93,000 Dell,Inc. (a) 2,158,530 131,900 EMC Corp. (a) 1,826,815 3,985,345 Consumer Finance - 3.96% 25,100 Capital One FinancialCorp. 1,894,046 Diversified Financial Services - 4.96% 46,200 Citigroup,Inc. 2,371,908 Diversified Telecommunication Services - 4.06% 102,300 Sprint Nextel Corp. 1,939,608 Food & Staples Retailing - 5.10% 51,950 Wal-Mart Stores,Inc. 2,439,053 Health Care Equipment & Supplies - 3.83% 125,900 Boston ScientificCorp. (a) 1,830,586 Health Care Providers & Services - 8.39% 46,600 Omnicare,Inc. 1,853,282 40,700 UnitedHealth Group,Inc. 2,155,879 4,009,161 Hotels, Restaurants & Leisure - 1.76% 24,670 Wyndham WorldwideCorp. (a) 842,480 Industrial Conglomerates - 5.33% 80,650 Tyco International Ltd. 2,544,508 Insurance - 8.60% 35,350 American International Group,Inc. 2,376,227 24,750 XL Capital Ltd., Class A (b) 1,731,510 4,107,737 Internet & Catalog Retail - 3.24% 41,000 IAC/InteractiveCorp (a) 1,546,110 Media - 5.44% 53,250 ComcastCorp., Class A (a) 1,381,837 11,010 Liberty Media Corp. - Capital, Class A (a) 1,217,596 2,599,433 Pharmaceuticals - 4.24% 46,550 Sanofi-Aventis - ADR 2,025,390 Software - 4.96% 84,950 MicrosoftCorp. 2,367,557 Specialty Retail - 6.67% 46,000 Home Depot,Inc. 1,690,040 53,550 Rent-A-Center,Inc. (a) 1,498,329 3,188,369 Thrifts & Mortgage Finance - 13.12% 62,800 Countrywide FinancialCorp. 2,112,592 42,100 Fannie Mae 2,297,818 31,250 Freddie Mac 1,859,062 6,269,472 TOTAL COMMON STOCKS (Cost $45,573,259) 47,660,963 TOTAL INVESTMENTS IN SECURITIES (Cost $45,573,259) - 99.74% 47,660,963 Other Assets in Excess of Liabilities - 0.26% 122,453 NET ASSETS - 100.00% $ 47,783,416 ADR - American Depositary Receipt. (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments $ 45,653,082 Gross unrealized appreciation $ 3,841,324 Gross unrealized depreciation $ (1,833,443) Net unrealized appreciation $ 2,007,881 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. High Pointe Small Cap Equity Fund Schedule of Investments March 31, 2007 (Unaudited) Shares COMMON STOCKS - 97.27% Value Aerospace & Defense - 2.53% 2,800 Esterline TechnologiesCorp. (a) $ 114,996 Automobiles - 2.34% 13,400 Fleetwood Enterprises,Inc. (a) 105,994 Beverages - 2.42% 8,200 Cott Corp. (a)(b) 109,716 Biotechnology - 2.17% 1,550 InvitrogenCorp. (a) 98,657 Building Products - 2.01% 2,950 Simpson Manufacturing Co.,Inc. 90,978 Chemicals - 2.54% 5,900 Hercules,Inc. (a) 115,286 Commercial Services & Supplies - 8.43% 4,950 Adesa,Inc. 136,769 2,000 United Stationers,Inc. (a) 119,840 4,200 Waste Connections,Inc. (a) 125,748 382,357 Communications Equipment - 2.32% 4,450 Plantronics,Inc. 105,109 Computers & Peripherals - 4.81% 3,450 Avid Technology,Inc. (a) 120,336 2,050 Diebold,Inc. 97,805 218,141 Containers & Packaging - 3.53% 6,550 Crown Holdings,Inc. (a) 160,213 Electromedical And Electrotherapeutic Apparatus - 2.15% 3,600 Syneron Medical Ltd. (a)(b) 97,380 Electronic Equipment & Instruments - 6.20% 5,350 Avnet,Inc. (a) 193,349 28,000 SolectronCorp. (a) 88,200 281,549 Energy Equipment & Services - 2.62% 2,550 CARBO Ceramics,Inc. 118,703 Food Products - 2.21% 8,750 Del Monte FoodsCo. 100,450 Health Care Equipment & Supplies - 2.25% 2,100 Cooper Companies,Inc. 102,102 Health Care Providers & Services - 2.17% 3,200 United Surgical Partners International, Inc. (a) 98,592 Hotels, Restaurants & Leisure - 2.18% 2,550 Speedway Motorsports,Inc. 98,812 Industrial Conglomerates - 1.61% 2,950 Walter Industries,Inc. 73,012 Insurance - 6.03% 6,650 Conseco,Inc. (a) 115,045 1,250 RenaissanceRe Holdings Ltd. (b) 62,675 3,400 Security Capital Assurance Ltd. (b) 95,982 273,702 Internet Software & Services - 1.37% 7,650 Openwave Systems,Inc. (a) 62,347 IT Services - 2.32% 3,050 MAXIMUS,Inc. 105,164 Leisure Equipment & Products - 4.48% 6,250 Nautilus, Inc. 96,437 2,650 RC2Corp. (a) 107,034 203,471 Machinery - 7.22% 3,900 Briggs & StrattonCorp. 120,315 2,100 Kennametal,Inc. 141,981 4,874 Mueller Water Products, Inc., Class B 65,263 327,559 Media - 3.77% 6,233 Cumulus Media,Inc., Class A (a) 58,466 4,000 Entercom CommunicationsCorp. 112,720 171,186 Oil, Gas & Consumable Fuels - 2.33% 6,750 Alpha Natural Resources,Inc. (a) 105,503 Real Estate - 1.84% 3,100 American Home Mortgage InvestmentCorp. 83,669 Semiconductor & Semiconductor Equipment - 2.29% 3,100 Cabot MicroelectronicsCorp. (a) 103,881 Software - 1.79% 2,100 Fair IsaacCorp. 81,228 Specialized Consumer Services - 1.77% 2,500 Jackson Hewitt Tax Service,Inc. 80,450 Specialty Retail - 5.25% 5,250 Foot Locker,Inc. 123,638 4,100 Rent-A-Center,Inc. (a) 114,718 238,356 Textiles, Apparel & Luxury Goods - 2.32% 4,050 TimberlandCo. (a) 105,422 TOTAL COMMON STOCKS (Cost $4,279,463) 4,413,985 Par/Shares SHORT-TERM INVESTMENTS - 3.14% Value $113,000 FHLB Discount Note, 4.82%, 4/2/07 112,985 29,562 Fidelity Institutional Money Market Portfolio 29,562 TOTAL SHORT-TERM INVESTMENTS (Cost $142,547) 142,547 TOTAL INVESTMENTS IN SECURITIES (Cost $4,422,010) - 100.41% 4,556,532 Liabilities in Excess of Other Assets - (0.41%) (18,498) NET ASSETS - 100.00% $ 4,538,034 FHLB - Federal Home Loan Bank (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments $ 4,441,785 Gross unrealized appreciation $ 428,127 Gross unrealized depreciation $ (313,380) Net unrealized appreciation $ 114,747 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date5/14/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date5/14/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer Date5/18/2007 * Print the name and title of each signing officer under his or her signature.
